Opinion by
Cline, J.
It was stipulated -that certain items of the merchandise consist of cheese similar in all material respects to the Provolone cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). In accordance therewith it was held that an allowance of 2percent should have been made in the weight of the cheese by the collector- in computing the duty thereon *212to compensate for the weight of the inedible coverings on the outside of the cheese. The protest was sustained to this extent.